UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-6382



MARVIN A. YUILLE,

                                              Plaintiff - Appellant,

          versus


CHRISTOPHER R. WEBB, Administrator; NURSE BAKER,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-99-90)


Submitted:   May 25, 1999                     Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marvin A. Yuille, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marvin Yuille appeals the district court’s order denying re-

lief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.     We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court.    See Yuille v. Webb, No. CA-99-90 (W.D. Va.

Mar. 12, 1999).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2